Citation Nr: 0724216	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2004 rating decision in which the RO 
confirmed and continued its January 2004 denial of service 
connection for PTSD.  The veteran's representative filed a 
notice of disagreement (NOD) in January 2005, and the RO 
issued a statement of the case (SOC) in May 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005.

In September 2005, the veteran submitted, directly to the 
Board, excerpts from a book that relate to his alleged 
stressors and a duplicate report of a September 2004 PTSD 
assessment, along with a waiver of initial RO consideration 
of the evidence.  The Board has accepted this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304(c) (2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for PTSD is 
warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

The veteran asserts that he has PTSD as a result of stressful 
events during active service.  VA treatment records, to 
include a PTSD assessment dated in September 2004, reflect 
diagnoses of PTSD (apparently, based on the veteran's claimed 
mortar and rocket attacks during service.  

Service records in this case show that the veteran served a 
tour in Vietnam, and that he was assigned to the 71st 
Aviation Company, 14th Aviation Battalion, USARPAC-RVN (71st) 
from May 7, 1968 to April 1970.  However, his military 
occupational specialty (MOS)and awards are not indicative of 
combat.  Service personnel records indicate that the 
veteran's MOS was cook.  Moreover, the service personnel 
records do not reflect the base at which the veteran and his 
unit were located during his tour of duty in Vietnam.

In his responses to the PTSD questionnaire submitted in July 
2003 and other written statements, the veteran identified his 
PTSD stressors as frequent rocket and mortar fire at his 
base, Chu Lai, Vietnam, from April 1968 to April 1970.  He 
has indicated that his memory of those two years is blurry 
except that they got hit on a regular basis.  However, he 
does remember that there was incoming fire almost every day 
and night when he first arrived at his unit, an outhouse 
exploding when he was leaving or walking towards it, and a 
man breaking his leg.  Others have told him of specific 
incidents that he does not remember, including that the mess 
hall that he worked in was hit.  He states that 27 men were 
killed while he was with the 71st and that he knew them all 
but that he was not able to remember any one of them in 
particular.

Statements from the veteran's former service comrades in the 
71st recall various instances of the base being hit, 
including a direct hit on the mess hall, but they provide no 
specific dates.  One fellow comrade, R.B., gives his dates in 
the unit as May 1969 to approximately November 1969, with the 
hit on the mess hall at some point within that range.  The 
excerpts of a book written by a member of the 71st, which 
were submitted by the veteran in September 2005, identify 
several dates of rocket fire on Chu Lai.  The dates after the 
veteran's May 7, 1968 assignment to the unit are May 14 and 
June 9, when three helicopters were hit by shrapnel from 
rockets.

The veteran has identified rocket and mortar attacks on the 
71st at Chu Lai occurring in May 1968 or thereabouts, and 
certain dates in May and June 1968 are specified in the book 
excerpts associated with the file. 

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).   The current record 
does not corroborate the occurrence of the veteran's claimed 
stressors by credible evidence. 

The Board is cognizant that the statements and book excerpts 
by the veteran's former service comrades have been furnished 
in an attempt to fill in details and to provide support for 
the veteran's assertions.  However, these statements all 
allege mortar and rockets attacks on Chu Lai, whereas there 
is no objective evidence to establish that the veteran's unit 
was stationed in Chu Lai, and, if so, the time frame and 
activities/experiences of the unit during that time frame.  

Under the circumstances of this case, the Board finds that 
the RO should undertake necessary development to attempt to 
verify the veteran's above-described alleged in-service 
stressful experiences through independent means, to 
specifically through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Any additional action necessary for 
independent verification of the reported stressors, to 
include follow-up action requested by the contacted entity, 
should be accomplished.  If the search for corroborating 
records leads to negative results, the RO should notify the 
veteran of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further action to 
be taken.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for PTSD.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should explain how to establish entitlement to service 
connection for PTSD, specifically, and request that the 
veteran furnish any pertinent evidence in his possession (not 
previously submitted), especially evidence relating to the 
claimed stressors that the RO will be seeking to verify.  The 
RO should also ensure that its notice to the veteran meets 
the requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings, and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession (not previously submitted), to 
particularly include evidence relating to 
the claimed stressors that the RO will be 
seeking to verify.

The RO should explain the requirements 
for establishing entitlement to service 
connection for PTSD; and ensure that its 
notice to the veteran meets the 
requirements of the Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for 
service connection-particularly, as 
regards assignment of disability ratings 
and effective dates-as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressful experiences described above, to 
particularly include contact with the 
JSRRC.  

The RO should provide a summary of the 
veteran's claimed in-service stressors 
based on the information he has already 
provided concerning his alleged exposure 
to mortar and rocket attacks at his base, 
Chu Lai, Vietnam during May and June 1968 
while assigned to the 71st Aviation 
Company, 14th Aviation Battalion.

Any additional action necessary for 
independent verification of these 
reported stressors, to include follow-up 
action requested by the contacted entity, 
should be accomplished.  If the search 
for corroborating records leads to 
negative results, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



